Case: 12-16301     Date Filed: 06/27/2013    Page: 1 of 3


                                                                [DO NOT PUBLISH]

                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________

                                 No. 12-16301
                             Non-Argument Calendar
                           ________________________

                   D.C. Docket No. 2:11-cr-00081-WKW-WC-3


UNITED STATES OF AMERICA,

                                                                   Plaintiff-Appellee,

                                        versus

CHAVONNE MONIQUE MCLEOD,

                                                                Defendant-Appellant,

                           ________________________

                    Appeal from the United States District Court
                        for the Middle District of Alabama
                          ________________________

                                  (June 27, 2013)

Before DUBINA, Chief Judge, WILSON and ANDERSON, Circuit Judges.

PER CURIAM:

       Appellant Chavonne McLeod appeals her six-month sentence, imposed by

the district court after she pled guilty to one count of possession of a stolen vehicle
               Case: 12-16301      Date Filed: 06/27/2013     Page: 2 of 3


in violation of 18 U.S.C. § 2313. On appeal, McLeod argues that the district court

erred in imposing an enhancement pursuant to U.S.S.G. § 2B1.1(b)(1)(13) for

involvement in an organized scheme to steal or receive stolen vehicles because her

conduct was not ongoing and was limited to only one stolen vehicle.

      We review for clear error the district court’s factual findings that support a

sentence enhancement. United States v. Ladson, 643 F.3d 1335, 1341 (11th Cir.

2011). “Under clear error review, the district court’s determination must be

affirmed so long as it is plausible in light of the record reviewed in its entirety.”

Id.(internal quotation marks omitted). We review “purely legal questions de novo,

. . . and, in most cases, a district court’s application of the guidelines to the facts

with ‘due deference.’” United States v. Rothenberg, 610 F.3d 621, 624 (11th Cir.

2010) (internal quotation marks omitted).

      Section 2B1.1(b)(13) of the Sentencing Guidelines provides: “If the offense

involved an organized scheme to steal or to receive stolen (A) vehicles or vehicle

parts; or (B) goods or chattels that are part of a cargo shipment, increase by 2

levels.” § 2B1.1(b)(13). Application note 10 to § 2B1.1(b)(13) states that

“[s]ubsection (b)(13) provides a minimum offense level in the case of an ongoing,

sophisticated operation (e.g., an auto theft ring or “chop shop”) to steal or to

receive stolen (A) vehicles or vehicle parts. § 2B1.1, comment. (n.10). An

“offense” includes “the offense of conviction and all relevant conduct under §


                                            2
              Case: 12-16301     Date Filed: 06/27/2013    Page: 3 of 3


1B1.3.” U.S.S.G. §1B1.1 comment. (n.1(H)). This includes “all acts and

omissions committed, aided, . . . or willfully caused by the defendant.” U.S.S.G.

§ 1B1.3(a)(1)(A). A sentencing court can rely on relevant acquitted or uncharged

conduct that is proved by a preponderance of evidence. See United States v. Faust,

456 F.3d 1342, 1347-48 (11th Cir. 2006) (acquitted conduct); United States v.

Ignancio Munio, 909 F.2d 436, 438-39 (11th Cir. 1990) (uncharged conduct).

      Based on our review of the record, we conclude that the district court did not

clearly err in imposing an enhancement pursuant to § 2B1.1(b)(13). The record

supports the finding that McLeod was involved in stealing a vehicle, in the

submission of falsified title applications, and in the subsequent registration and

insuring of multiple stolen vehicles. Accordingly, we affirm McLeod’s sentence.

      AFFIRMED.




                                          3